 I)'('ISIONS Of: NATIONAl. LABOR RL.ATIONS BOARDDelchamps. Inc. and United Food and CommercialWorkers International Union, Local 1657, AFL-CIO.' Case 15-CA 6501August 20. 1979DECISION AND ORDERBY C(IAIRMAN FANNING ANI) MEMBERS JENKINSANI) PNE..1)On March 12, 1979. Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and counsel for the (ien-eral Counsel filed a limited exception and supportingbrief. Respondent filed an answering brief to counselfor the General Counsel's limited exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'sand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We agree with the Administrative Law Judge'sfindings that Respondent violated the Act by threat-ening that it would never sign a contract with theUnion: threatening that employees would lose theiremployment if the Union won the scheduled election:interrogating employees; restricting an employee'smovement and prohibiting his conversations withother employees because of his union support: andcreating an impression of surveillance. However, wedo not agree with the Administrative Law Judge'sfailure to find that Respondent violated the Act byexcluding union supporters from its preelection lun-cheon and dinner meetings, and by its statements toemployees that they were being excluded becausethey supported the Union.'The name of the Charging Party, formerly Retail Clerks Union, Local1657, AFL CIO: R.C.I.A., is thereby amended to reflect the change result-ing from the merging of Retail Clerks International Union and Amalga-mated Meatcutters and Butcher Workmen of North America. on June 7.1979.2Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. I is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Drv Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.' In view of our finding that the exclusion of union supporters and thestatements to them about why they were being excluded constitute violationsof Sec. 8(aX I ) contrary to the Administrative Law Judge's statements, we, ofcourse, also find such conduct to he objectionable in a representation casecontext.During the period from approximately early Maythrough June 15, 1977, Respondent held a series ofcampaign meetings at which it provided employees inattendance with a free lunch or dinner. In addition, atall of these meetings except those held on June 15.1977. the day before the scheduled election, employ-ees were paid for their time spent in attendance. Insome instances, employees who were not scheduled towork at the time a meeting was being held, and whoattended that meeting, were instructed by their storemanager to clock in before and clock out after themeeting so that they would be paid just as if' theywere working. Respondent's stores remained openduring the campaign meetings: thercel're. some em-ployees were required to staff the stores during themeeting times.The record shows that sometime prior to June 15 anotice was posted at Respondent's stores whichstated. "All Employees are invited to a luncheon ordinner meeting Wednesday, June 15. Your managerwill check with you about your schedule." The noticefurther stated that attendance was voluntary and thatemployees would not be paid for their attendance atthe June 15 meetings. A. F. Delchamps, Jr.. Respon-dent's president, testified that he instructed manage-ment personnel that, as far as possible. every em-ployee was to be given an opportunity to attend atleast one of the meetings. It is clear, however, that thestore managers did not contact all employees who hadnot previously attended a meeting about their sched-ules on June 15, 1977, in order to make arrangementsfor them to attend.4As for the lunch and dinner meet-ings held prior to June 15. which employees werepaid to attend, the record does not show that noticeswere posted notifying all employees of the meetings,nor does it show how particular individuals were se-lected to attend those meetings.5On the other hand, the record does show that priorto June 15. 1977, Respondent communicated to anumber of employees the fact that they had not beeninvited to the meetings because of their union sup-port. In May 1977 Al Jernigan, assistant store man-ager at store 46, told employee William Ditto that ifhe had not been wearing a "vote yes" button he couldhave gone to a company luncheon. Similarly, afterthe first of Respondent's campaign meetings whichAccording to employee Claudia l.evins' credited testimony, she askedStore Manager Pridgen a week or two before the scheduled June 16 electionwhether she would ever be able to attend one of the meetings. and he re-sponded. "he didn't think so." Then, on approximately the day before theJune 15 meetings. Levins approached Pridgen and told him she wanted toattend a meeting on June IS. He responded that she could not because shewas "supposed to be on the list" in order to attend.s While Delchamps testified that attendance was dependent on schedulingneeds at the various stores, this does not explain how it was decided whichemployees would stay and run the stores and which would attend the meet-ings.244 NLRB No. 51366 DEI.(IHAMPS, IN(included a free meal, employee and known union ad-herent Marion Chambers asked assistant store man-ager at store 34. Betty RejczNk. why she (Chambers)was not invited. Rejczyk responded. "You know whyMarion."6A week or two before the scheduled June16 election Rick Pridgen. store manager at store 34.without further explanation told known union sup-porter Claudia Levins, in response to her questionabout the meetings, that he did not think she wkouldbe able to attend. A week before the election dateemployee Tommy Leonard asked Assistant StoreManager Rejczyk why none of the union supporterswere going to any of the luncheons. Rejczyk re-sponded, "[bh]ecause you're not for the company.'In finding that Respondent's conduct related to theluncheon and dinner meetings did not violate the Act.the Administrative Law Judge relied on two lines ofcases. One line of cases holds that an employer mayexclude union supporters from meetings held duringworking time at which the employer expresses its op-position to unionization.' The other holds that partiescan provide free meals to employees during nonwork-ing hours at campaign meetings, and that such con-duct will not, per se, constitute conduct interferingwith an election." Based on this precedent, the Ad-ministrative Law Judge concluded that even if Re-spondent had excluded union supporters from its lun-cheon and dinner meetings it would not have violatedthe Act. The Administrative Law Judge went on tofind, however, that the evidence was insufficient toshow a general exclusion of union adherents from themeetings. The Administrative Law Judge further con-cluded that since Respondent could lawfully excludeunion supporters from the luncheon and dinner meet-ings. it was not unlawful for Respondent to informindividual employees that they were being excludedbecause of their union support.Contrary to the Administrative Law Judge. we findthat Respondent's policy of excluding union support-ers from its luncheon and dinner meetings violated'Chambers testified at one of the previous National Labor RelationsBoard hearings involving Respondent in December 1976. Furthermore. hersignature appeared on the letter to Respondent dated December 18. 1976.written on behalf of employees who supported the Union and who desig-nated themselves as the "Organizing Committee."'The Administrative Law Judge specifically credited all of the employeesin the conversations discussed above, with the exception of Ditto. The Ad-ministrative Law Judge made no specific findings with respect to Ditto'scredibility on this matter, but he did implicitly credit )itlto when he notedthat Jernigan did not specifically deny telling Ditto that he could not attendbecause of his "yes" button. We credit Ditto. finding no basis in the recordfor not doing so.$ Mueller Bra.r. Co.. a subsidiary' of U V Industries Inc .220 NI.RB 1127{1975). enforcement denied 544 F.2d 815 5th Cir 1977): Spartus Corpora-tion. 195 NLRB 134 ( 1972): Luxurav of New YTork Divsiion of Bieaunit (Crpo-ration. 185 N IRB 100 (1970).' Northern States Bee/], Ina.. 226 NLRB 365 1976): Ohnil .anllfiulutringComparts. Ill NL.RB 888 (1955).Section 8(a)( ) of the Act. As noted. the Administra-tive Law Judge cited two lines of cases in concludinithat Respondent's policy was not violative of Section8(a)( I ) of the Act. In certain circumstances the 3Boardhas held that the excluding of union supporters ftrommeetings on compan5time is lawful and, in others.that an ofer of free meals during a campaign is la.\-till. Although we do not suggest here that the combiln-ing oft these two legitimate catmpaign tactics necessar-il\ violates the Act.')we believe the Adminilistrativea Judge erred in ldiling to ealuate the fact thatRespondent, as part of its policy regarding it. lun-cheon and dinner meetings. permitted employees wIhowere scheduled for offldays to clock in fr the solepurpose of attending those meetings. This aspect ofRespondent's policy granted emplo ces attending theIneetings an opportunit\ to be paid for hours abo eand beyond their normal wkorking hours. therebh at-fording a clear benefit to those emnplo\ees. Therefore ,as Respondent's policy as to its meetings included adenial of benefits to union supporters. we find it viola-tive ofl Section 8(a)( I1) of the Act.The discriminatory exclusion of individual uLnionsupporters from the luncheon and dinner meetings isshown by the statements of supervisors to variousunion activists about why they were not invited. I lheconclusion that union supporters were discriminlator-ily excluded is further buttressed hb Assistant StoreManager Betty Rejiczyk's testimon that she engagedin interrogations of emploees t( see w hether it wouldbe worthwhile to present Respondent's position onunionization to them. Similarly, Respondent pur-posel) excluded certain union adherents from its lun-cheon and dinner meetings because of the belief' thatthese individuals would not be swayed by Respon-dent's arguments.'' While an employer need not con-tact each of its employees with its campaign message.in choosing whom to tr3 to persuade an employermay not lawfully den\ benefits such as were involvedherein to employees because of their union support.Accordingly, we find that Respondent unlawfully ex-cluded employees Ditto. Chambers, Levins. andm Member Jenkins finds. additionally.that the combination oi these tic-tics consluted a discriminator' conlerral of a benefit based on union sup-port or nonsupport. In his view. although excluding union supporters frommeetings is permissible in some circumstances and although the nondis-crminatlory prosislin of free meals to emploees mav alsos he la.flul. thecombination of the two tactics invollves the discriminatorsr prosi,sion ot .benefit. Accordingly. he would rely on this additional reason in finding theRespondent's free meal-meeting polihc siolatlie of the Actu Insoflar as the record does not show a pattllern i(t systematic Iand unitormexclusion of sll union supporters, we agree sith the Admlnistr.aile l.asJudge's finding that there was no "general" excluslon of union supportersfrom the meetings. Hlwever, to the extent that Respondent discriminatorildenied benefits to even a single emploee because of his or her union sup-port. that is unlawful. regardless ot whether Respondenl treated other unionadherents in the same tflshion The record shosss that Respondent didi dls-criminate against certain union supporters h laling I provide them slththe opportunlt It) sllend the mceings hereh s ilanrie the 4.ci I)ECISIONS OF NATIONAL. LABOR RELATIONS HOARDLeonard from its luncheon and dinner meetings.'2Wefind additionally that the statements to the union ad-herents that they were not being included because oftheir union support constitute independent violationsof Section 8(a)( I) of the Act.'3Amended Conclusions of LawSubstitute the following for Conclusions of Law 4.5. and 6 of the Administrative Law Judge:"4. By excluding employees Ditto, Chambers, Le-vins and Leonard from its luncheon and dinner meet-ings because of those employees' union support orsympathies, Respondent has engaged in unfair laborpractices within the meaning of' Section 8(a)( I ) of theAct."5. By telling union adherents that they were beingexcluded from the luncheon and dinner meetings be-cause of their union support or sympathies, Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)( 1 ) of' the Act."6. The aforesaid unfair labor practices affect com-merce within the meaning of Section 8(a)(1) of theAct."7. Respondent has not otherwise violated the Actas alleged in the complaint."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent.Delchamps. Inc., Fairhope, Mobile, and SpanishFort, Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, as so modified.1. Add the following as paragraphs (f) and (g)and renumber the subsequent paragraph accordingly:n The lict that employee William Ditto was given an opportunity to at-tend an unpaid June IS meeting does not detract from the fact that at anearlier point in time he was excluded, as shown by Jernigan's statement thatDitto was not being invited because of his "ves" button.1" Respondent has excepted to the Administrative Law Judge's ruling al-lowing counsel for the General Counsel to amend the complaint on themorning of the hearing by adding pars. IO(e) and 12(b) which deal with thestatements to the union supporters about their exclusion from the meetings.We find such exceptions to be meritless. The original complaint contained anallegation concerning the exclusions, and the statements to employees aboutwhy they were being excluded are intimately related to that original allega-tion. Additionally. Respondent did not object to testimony concerning thestatements when it was introduced at the hearing. Finally. when the Admin-istrative Law Judge granted the General Counsel's motion he advised Re-spondent that it should move for a continuance at the conclusion of theGeneral Counsel's case if it found it needed additional time for preparation.Respondent failed to move for such continuance. Accordingly, we concludethat Respondent suffered no prejudice from the amendments on the day ofthe hearing."(f) Excluding employees from luncheon or dinnermeetings because of those employees' union supportor sympathies."(g) Telling employees that they were excludedfrom luncheon or dinner meetings because of theirunion support or sympathies.2. Substitute the attached notice fior that of theAdministrative Law Judge.APPENDIXNo II( F 1o EMPI .()OYI ISPosIII) BY ORDIR O1 ()i I:NAII()NAI. L ABOR RtI.A II)NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence, the National Labor Relations Boardhas found that we have violated the National LaborRelations Act, as amended, and has ordered us topost this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you in bar-gaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.Wt: Wl~l. NOI interrogate you about yourunion membership or sympathies or the unionmembership or sympathies of your relatives.WE WILL NOT create the impression amongyou that your union activities are under surveil-lance.WE WIL.L NOI threaten you that we will refuseto sign a collective-bargaining agreement withUnited Food and Commercial Workers Interna-tional Union, Local 1657, AFL-CIO, or anyother labor organization which you might selectto represent you.WE WIL.L NOT threaten you that you will loseyour employment if you select the above-namedor any other labor organization to represent youin collective bargaining.WE Wil.I NOT unlawfully restrict your move-ments or conversations in order to interfere with,restrain, or coerce you in the exercise of yourrights of self-organization.WE WII.[. NOr exclude any of our employeesfrom luncheon or dinner meetings because ofthose employees' union support or sympathies;nor will we tell employees that we have done so.368 DEICHAMPS, INCWE wII.I. Not in any like or related mannerinterfere with, restrain, or coerce you in exercis-ing the rights guaranteed to you by the Act.D I .(IIAMPS. INC.DECISIONSIAIIMINI ()F 11t: CASI.HUIr-ON S. BRANDON, Administrative Law Judge: Thiscase was heard before me in Mobile. Alabama, on Septem-ber 18 and 19, 1978, pursuant to a complaint issued onAugust 12. 1977.' and a charge filed on June 13 by RetailClerks Union. Local No. 1657. AFL CIO. R.C.I.A.. hereincalled the Union. The complaint alleges that Delchamps.Inc.. herein called Respondent, violated Section 8(a)(1) ofthe National Labor Relations Act, herein called the Act, bythreatening employees with loss of employment in the eventof unionization: threatening employees with futility in se-lecting a union or engaging in activities in behalf of aunion: interrogating employees concerning employee unionactivities and sympathies; restricting employee movementswithin its store because of employee union activity: creatingthe impression among its employees of surveillance ofunion activities; advising employees that they were not in-vited to Respondent sponsored luncheons and excludingthem from such luncheons because of their union activities;advising employees that promotions were withheld becauseof their support of the Union: and threatening employeeswith strict enforcement of disciplinary rules in the event theUnion was selected to represent the employees. The com-plaint further alleges that Respondent violated Section8(a)(3) of the Act by changing and reducing the work hoursof its employee Ann Beaty for a period of 3 weeks begin-ning April I i and by assigning its employee James C. Akinsto a different work schedule on and after April 25. Theunfair labor practices are alleged by the complaint to haveoccurred in Respondent's stores and facilities located inFairhope. Spanish Fork, and Mobile, Alabama.' Respon-dent filed a timely answer to the complaint denying thecommission of any unfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent. Imake the following:FINDINGS OF FA(TI. JURISDICTIONRespondent is an Alabama corporation engaged in theretail sale of groceries, meat, and related food products atmultiple store locations in Alabama. Mississippi, and Flor-ida, including the stores involved herein. During the 12months prior to issuance of the complaint, Respondent pur-chased and received goods and materials valued in excess ofAll dates herein are in 1977 unless otherwise stated.2 These stores are also numerically designated by Respondent as store 34.45. and 46. respectively, and are hereafter referred to byh these numbers.$50.000 directl, from points located outside the State ofAlabama and received gross revenues in excess of $500).(XX).Respondent's answer admits. and I find. that Respondentis. and has been at all times material herein. an employerengaged in commerce within the meaning of' Section 2(6)and (7) of the Act.II. II I AB()R (OR(iANIZI (ONRespondent's answer admits, and I find. that the Inionis. and has been at all times material herein. a labor organi-zation within the meaning of Section 2(5) of the ,Act.111. iIF Al 1(1-I) t NI IR IABO()R PRA('II('t SA. RackgroundThe background in this case is largelbset forth in previ-ous Board decisions3involving Respondent. and upon mo-tion of the General Counsel and over Respondent's objec-tion I have taken official notice of such decisions. Basedupon those decisions as well as other undisputed evidencepresented by the parties in the hearing before me it appearsthat in July. 1976. the Union began a campaign to organizethe employees at Respondent's stores in the Mobile. Ala-bama, area. Initially, the Union filed a petition on February23 with the Board's Regional Office, Case 15 RC 6068.seeking a representation election in a single store unit inRespondent's Fairhope store. The unit sought was found tobe inappropriate by the Board's regional director. and thepetition was dismissed on April 12. Subsequently. on April19. the Union filed another petition seeking an election in a17-store unit comprised of Respondent's stores located inMobile and Baldwin Counties. Alabama. An election wasscheduled for June 16 in the unit sought. However, the elec-tion was blocked by the filing of the charge herein and wasnever held. For the most part. the unfair labor practicesalleged herein occurred in the 2-month period prior to thescheduled election date.B. The Alleged 8(a)(l) I iolations1. The exclusion of union supporters from Respondent'sluncheonsIn preparation for the election Respondent, beginning inearly, May, sponsored a series of employee luncheons or' 232 NLRB 168 (19771 and 234 NLRB 262 (1978). In the first cited casethe Board found that Respondent. at its Fairhope store, had violated Sec8(aX ) of the Act by creating among its employees the impression of sursNeil-lance of their union activities and by threatening employees with dischargebecause of their union activities. A violation of Sec. 8(a)(3) of the ci V3 asfound based upon the discharge of one employee. Johnson In the secondcase the Board found Respondent had violated Sec. 8(ax I) b granting ageneral wage increase to its emplosees at its Saraland. Alabama. store inresponse to the employees' organlzAtional efforts. Fhe first case was enforcedwith respect to the 8a)(1) findings onl. 585 F.2d 91 (5th (ir 1978). butenforcement was dented with respect It* the second case. 589 F.2d 1 166 (5thCir. 1979).I have considered the presious Board decisions for enlightenment as to thebackground of the instant case but have found it unnecessary tii rely uponthem in reaching an5conclusions as to the violations alleged in this proceed-ing.369 DI(' ISIONS OF NATIONAL LABOR REL.AlIONS BOARI)dinners at which it communicated to employees attendingits position in opposition to the Union. According to A. F.Delchamps. Jr.. president of Respondent. Respondent paidboth for the hod consumled and for the employees' time inattendance.4I)elchamps testified that his instructions to su-pervisors was that "as far as possible everyone was to get tocome to at least one meeting." but that the stores were notclosed during the luncheons and it was left to the storemanagers to arrange for their people to make one of' themeetings. A general invitation to all employees to attendthe June 15 luncheon or dinner was posted the week priorto June 15.' The notice advised employees to check withtheir store manager about their schedules and specified thatattendance at the meeting would be voluntary and employ-ees would not be paid for attending. The General Counsel'switness, Claudia Levins. an employee in store 34 at thetime, testified she saw the notice concerning the June 15luncheon in the employee breakroom. This posting was alsoconfirmed by the testimony of employee Christine Babb.The complaint alleges that Respondent excluded from itsluncheons and dinners employees who supported theUnion. Moreover, the complaint alleges that Respondent,through certain of its supervisors, independently violatedSection 8(a)(I ) by informing employees that they were notinvited to Respondent's luncheons and dinners because of'their union support. In support of these allegations theGeneral Counsel presented four witnesses, employees Wil-liam Ditto, Tommy Leonard. Marion Chambers, and for-mer employee Levins.Ditto testified that he signed a union card in Februaryand subsequently displayed his union sentiments to man-agement by wearing a button at work with the words "VoteYes" on it. According to Ditto, in early May AssistantStore Manager Albert Jernigan, admitted by Respondent tobe a supervisor, approached Ditto in the frozen food sectionof store 46 where they both worked and told Ditto that ifDitto had not been wearing a "yes" button he could havegone to a company luncheon. Ditto who was wearing his"Vote Yes" button at the time of the incident could recallno other comments by Jernigan immediately before or afterhis remark about the luncheon.Jernigan, called as a witness by Respondent. did not spe-cifically deny the remark attributed to him by Ditto. How-ever, he did testify that Ditto had asked whether he wouldbe able to go to a luncheon and he gave him an opportunityto attend the last luncheon about June 15. but Ditto de-clined saying he probably would not go. Ditto was not re-called in rebuttal to deny Jernigan's testimony in this re-gard. Jernigan impressed me as a credible witness whosetestimony on other matters reflected below was substanti-ated. Accordingly, I credit his testimony that he gave Dittoan opportunity to attend a luncheon.Employee Leonard6testified that during the week priorto June 16 he talked to Assistant Store Manager Betty Rej-'The employees were not paid for the last luncheon held on June 15. theday before the scheduled election.Resp Exh .' Leonard was a well known union supporter who wore a "Vote Yes"button at work. Moreover, Leonard had testified in behalf of the Urion onDecember 8 and 9. 1976, in connection with the case reported at 234 NLRB262 X 1978).czyk in store 34 during a 3 p.m. break. L.eonard asked Rej-czyk why any of the Union people did not get to go to anyof the luncheons, and Rejczk responded that it was be-cause "you're not for the Company." On cross-examinationLeonard conceded that "just about all" of the employees ofstore 34 were supporters of the Union in the spring. Fur-ther, he admitted that at least one of the union supportershe knew who had worn a union button in the store, DorseyHenderson, had attended one of Respondent's luncheons.Rejczyk, called by Respondent. acknowledged that l.eon-ard had mentioned the luncheons to her. She stated thatLeonard asked her why he was not invited to the luncheonsand she responded by asking him if he would listen if hewere invited. She testified that nothing else was said. Rej-czyk's testimony, while differing from Leonard's, concedesan implication that union supporters were not invited be-cause they would not listen. This implication lends somesupport to Leonard's testimony and, because I otherwisefound him to be a believable witness, I credit Leonard'sversion.A comment of Rejczyk's similar to that attributed to herby Leonard was related in the testimony of employeeChambers. According to Chambers, after the first dinnersponsored by Respondent in early May, Chambers askedRejczyk in store 34 why Chambers was not invited. Rejczykresponded "You know why, Marion." Chambers testifiedthat she was a union supporter and had not attended any ofRespondent's parties or dinners.' In her testimony Rejczykdid not specifically deny the comment attributed to her byChambers. Accordingly, I credit Chambers' testimony inthis regard.Former employee Levine who worked in store 34 untilSeptember 3 testified that about the first part of June sheasked the manager of store 34, Richard Pridgen, if shewould ever get to go to a luncheon. Pridgen responded thathe did not think so. Subsequently, either the day before theJune 15 luncheon or the morning of it Levins told Pridgenshe wanted to go to the luncheon, and he told her she couldnot go. When evins asked why, Pridgen responded "Youwere supposed to be on the list." Levine, based on her beliefthat the store managers were supposed to contact the em-ployees about the luncheon consistent with what Respon-dent's notice about the luncheon had said,8told Pridgenthat he was supposed to tell the employees when they weresupposed to go and that Levins had not known anythingabout having to be on a list. Levins, who had worn "VoteYes" buttons at the store and who had been named on theorganizing committee Respondent was made aware of theprevious December, testified that she did not attend theluncheon. Pridgen. called by Respondent, did not testify onthis issue. I found Levins to be a sincere and candid witnessand credit her testimony on the point.Based upon the foregoing, it is the General Counsel'sposition that Respondent engaged in a "calculated programof excluding known union adherents from Respondent-'Chambers was identified to Respondent as a union supporter by beinglisted on the Union's organizing committee in a letter sent to Respondent onD)ecember 18. 1976. Resp Exh. 2i1 he notice stated "All employees are invited to a luncheon or dinnermeeting Wednesday. June 15. Your Manager will check with you about yourschedule."370 D[t.('HAMPS. IN('sponsored luncheons and/or dinners." The General ('oun-sel further argues. without citation and authority. that Re-spondent conferred benefits (luncheons and/or dinners) onemployees who supported Respondent while denying thosesame benefits to union supporters. Such action was coerciveunder Section 8(a)(I) according to the General Counsel.Moreover. the General Counsel contends that Jernigan'sstatement to Ditto that Ditto could have gone to a lun-cheon if he had not been wearing a "Vote Yes" buttonindependently violated Section 8(a)(I) because the "clearintent and effect of such a statement is coercion of employ-ees in the exercise of their rights under the Act." On thesame premise the remark of Rejczyk to Leonard to the ef-fect that he was not invited to a luncheon because he wasnot for the company is urged to be independently violativeof Section 8(a)(1).Respondent's brief argues that the facts do not substanti-ate the complaint allegation that Respondent excluded pro-union employees from the luncheons or dinners. Respon-dent contends, on the contrary, that the record shows thatknown prounion employees did attend, specifically JamesAkins, Elizabeth Christine Babb, Dorsey Henderson, JaniceWeeks, and Laverne Darnell. Of those, only Babb had notbeen listed on the "organizing committee" of December 18,1976. The failure of Levins to attend was explained in Re-spondent's brief as being the result of a scheduling programcaused by her late notification to Pridgen that she wantedto attend. Finally. Respondent argues that even if the pro-union employees were excluded from the dinners or lun-cheons such exclusions were not unlawful. In this regardRespondent cites Mueller Brass Co.. A Subsidiar' of LI'Industries, Inc., 220 NLRB 1127 (1975), enforcement de-nied 544 F.2d 815 (5th Cir. 1977), Spartus Corporation, 195NLRB 134 (1972), and Luxurav of New York Division ofBeaunit Corporation, 185 NLRB 100 (1970).In the cases cited by Respondent. the Board found thatthe employers therein did not violate the Act by systemati-cally excluding known or suspected union supporters fromin-plant meetings on working time at which the employersexpressed their union opposition. The union supporters re-quired to continue to work at their jobs during the meet-ings. The rationale for these holdings. although not ex-pressly stated, appears to be that prounion employees whowere excluded from the meetings were not deprived of anybenefits and the employers were not required under the Actto communicate the basis for its opposition to the Union toknown union adherents or to provide such adherents anopportunity to speak at called employer meetings.The instant case is distinguishable from the above-citedprecedent on the basis that the meetings took place off em-ployer premises and included a free lunch or dinner. How-ever, these are distinctions without a real difference in myopinion. The fact that the meetings were held off premises isof no significance, and the Board has long held that theholding of a free lunch or dinner by a party to a Board-conducted election is a legitimate campaign tactic whichdoes not, per se, constitute conduct interfering with an elec-tion. Northern States Beef, Inc.. 226 NLRB 365 (1976): Oh-mite Manufacturing Companyv, Ill NLRB 888 (1955). IfI The payment for attendance at such a lunch or dinner is significant onlsin determining whether the group lunch or dinner breaches the Board's pol-such conduct does not interfere with an election It canhardly be found to be a violation of the Act on the groundthat it constitutes a conferral of a benefit on employees. Ifthe lunches or dinners do not constitute a conferral of abenefit, it logically follows that there was no deprivation ofbenefits to union supporters here, even if they were system-atically excluded from attendance. Accordingly, I find thatthe authority cited by Respondent is apposite and concludethat the exclusion of union adherents from the luncheons ordinners would not amount to a violation of Section 8)( I )of the Act.In any event, I find that the evidence is insufficient to findthat there was any general exclusion of union adherentsfrom the luncheons. At most, the General Counsel's evi-dence shows three employees were not given a specific op-portunity to go to the luncheons. Of those three it appearsthat only one. Levins, specifically asked, although belat-edly. to attend and was not given the opportunity. Thus,considering the fact that known union adherents did attendthe luncheons and dinners, general exclusion from such lun-cheons or dinners of union adherents in a 1 7-store unit con-sisting of about 500 employees has not been established.Finally. since I have found that Respondent could havelawfully excluded union adherents from the luncheons. itwas not unlawful for Jernigan or Rejczyk to make the state-ments attributed to them to the effect that Ditto and Leon-ard were not allowed to attend because of wearing "VoteYes" buttons or because of not being "for" Respondent. SeeMueller Brass Co.. supra. Accordingly, I find Respondentdid not violate Section 8(a) I) by these statements of Jerni-gan and Rejczyk.2. The speech of A. F. DelchampsThe complaint alleged that A. F. Delchamps, Respon-dent's president, made a speech at one of the employeeluncheon meetings about May 15 wherein he impliedlythreatened employees with loss of employment and existingpay in the event of unionization and threatened that Re-spondent would refuse to negotiate with the Union if itwere successful in a representation election. In support ofthis allegation the General Counsel relies upon the testi-mony of Elizabeth (Christine) Babb, an employee at Re-spondent's store 34. Babb testified that she attended one ofRespondent's luncheons at a restaurant 2 to 3 weeks priorto June 16 and Delchamps spoke to the employees at theluncheon about the Union. According to Babb, Delchampsstated that if the Union was to "get in" Respondent wasgoing to "set down to the table with a blank piece of pa-per," salaries would be completely erased, and "it would allbe negotiated." and if employees were out on strike therewould be other people to run the store and the employeescould expect the Union to pay their salaries. In addition.Babb said Delchamps told the employees that he was notgoing to sit down at any bargaining table with the Union.Babb could recall no other details of Delchamps' commentsabout negotiations.ic announced in Prllh,s PA1'-ud Compativ, 107 NL.RB 427 (1953), hichmakes emploee campaign meetings on paid time within 24 hours so a Boardelection objectionable conductl Respondent here aoided Peicrs' P wedcomplications b> not paying employees for the June 15 luncheon and dinnermeetings.371 I)E('ISIONS OF NATIONAI. LABOR R.ATIONS BOARDDelchamps testified fIr Respondent that he did makespeeches to employees in the luncheon meetings and thatduring one of the meetings he was asked "Will the companynegotiate?" Delchamps. in response, related that he did notthink that there would be negotiations because he expectedthat the majority of the employees would vote for the com-pany and that the Union would not be the bargaining agentso there would be no negotiations. He added, however, thatif he were wrong and the Union did get in that he wouldstart the negotiations from a blank sheet of paper and thepeople could get more than they currently had, and theycould get less. He denied that he said that he would not sitdown at the bargaining table with the Union and furtherdenied saying anything other than that set forth immedi-ately above regarding bargaining from a blank piece of pa-per.While I was impressed by Babb's sincerity in testil'ing.regarding Delchamps' speech, her testimony on the point isnot corroborated by any of the other 32 employees she tes-tified were present at the meeting. In addition, her testi-mony on the speech is self-contradictory because she attri-butes inconsistent statements to Delchamps. A statementthat Delchamps was not going to negotiate with the Unionis obviously inconsistent with a statement that Delchampswould negotiate with the Union with a blank piece of pa-per. On the other hand, Delchamps' version of his com-ments is more inherently consistent. Finally, on cross-ex-amination Babb exhibited some confusion as to exactlywhat Delchamps had said and conceded that he may havesaid that he did not think that he would have to sit downwith the Union at the bargaining table but if he did hewould have a blank sheet of paper. Under these circum-stances, and because Delchamps otherwise appeared to betruthful in testifying, I credit Delchamps' version of hiscomments.Considering the foregoing, I find that Respondent did notthreaten through Delchamps that it would not negotiatewith the Union if it were selected by the employees. More-over, I do not view Delchamps' comment regarding bar-gaining with a blank sheet of paper as a threat to unilater-ally discontinue existing benefits prior to negotiation or athreat to adopt a regressive bargaining posture designed toforce a reduction of existing benefits for the purpose of pe-nalizing the employees for choosing collective representa-tion. Cf. Coach and Equipmeni Sales Corp.. 228 NLRB 440(1977). Delchamps' credited version of his remarks clearlyreveals that the employees could get more or less than theirexisting rates, thus showing only the possible pitfalls of thecollective-bargaining process rather than the certainty ofeconomic reprisal. Since I find no threatened refusal to bar-gain or to reduce benefits, Delchamps' reference to a strikein his comments, a reference not denied by him. does notimply the inevitability of a strike and is not therefore viola-tive of the Act. Accordingly, I find that Respondent did notviolate Section 8(a)(1) through Delchamps' speech.3. The alleged 8(a)(l) violations by Store ManagerPridgenClaudia Levins testified that on May 10 she was ap-proached in store 34 by the manager. Richard Pridgen whoinitiated a conversation with her by inquiring whether shethought that a comment made to Pridgen in the store byinion Organizer David Johnson in l.evins' presence earlierthat day was funny. In the ensuing conversation, accordingto Levins' testimony. Pridgen stated that l)elchamps wouldnot sign a union contract, and that the employees wouldhave to go out on strike to get Respondent to sign, and thatif the employees voted to strike the Union could fine thosewho refused to strike. Furthermore, Levins testified thatPridgen asked her if there was going to be a union meetingthat week, if it was going to be that night, where it wasgoing to he, and if it was going to be at the "D and B"[apparently a restaurant] and if l.evins was going.In response to the foregoing. Pridgen testified that he re-called having a conversation with Levins but denied sayingthat Delchamps would never sign a contract and deniedever telling Levins that employees would have to go out onstrike to get a contract. His testimony. however, was some-what vague and his recollection poor as to exactly what hetold her about he signing of a contract. Thus, he testified hetold Levins that the Company had a right to negotiate andto bargain and "if the contract the Union had, that thecompany had the right to reject it if it was not equal to bothsides" and it "possibly could happen that the companywould reject that contract." He also stated that what he"probably" told Levins was that "if' the contract that they[the Union] set out for us was not compatible for both com-pany and union it was most likely that the Union wouldhave to call them [the employees] out on strike in order forthem to get a contract, or something along this line...."Pridgen said he told Levins that if employees had signed aunion card and there was a strike the employees could befined if they did not go out on strike. Pridgen could notrecall asking Levins the questions she attributed to him re-garding the union meetings. However, he testified that Le-vins quite freely volunteered information to him regardingthe Union and had once mentioned a union meeting to himat a place called "Gambino's" but denied he had asked forthe information.Considering the testimony of Levins and Pridgen, I findLevins to be the more reliable witness. She appeared to be aforthright and candid witness whose disinterest was re-flected by the fact that she was no longer an employee ofRespondent at the time of the hearing. Pridgen's testimony,on the other hand, was ambiguous and his recall not asclear. Moreover, he did not specifically deny asking Levinsthe questions she attributed to him about the union meet-ing. I therefore find, based upon Levins credited testimony,that Respondent through Pridgen did threaten that Respon-dent would not sign a contract with the Union and didinterrogate Levins regarding a union meeting and her inten-tions with respect to attending. Such conduct I find to beviolative of Section 8(a)( I) of the Act as alleged in the com-plaint.The General Counsel also alleges, based on the testimonyof employee Babb, that Pridgen engaged in other interroga-tion of employees and threatened employees with loss ofemployment by advising Babb that only those employeeswho supported Respondent in the union campaign wouldcontinue to be employed following the Board-conductedelection. Babb's testimony in this regard that in May Prid-372 DEL.Ct<AM.PS. IN(C.gen had called her away from her work station a aa cashier.stating that he wanted to have a conversation with her. liethereafter took her outside the rear of store 34 and spoke toher alone, and there he told her that he was afraid that ifthe Union went in they would all be out of a job,h. includinghimself. More specifically, Pridgen stated, according toBabb, that he had been with Respondent a lot longer thanBabh and that she would just have to trust his word that itit was "organized" that not only would the employees hewithout a job. but he would also be without a job. Howev er.he also added, according to Babb, that only those thatvoted not to organize would have a job. Babb inquired ofPridgen how he would know who voted for the Union oragainst it, and Pridgen responded that she had a "point"there. Babb testified that Pridgen talked to her on this occa-sion for a period of about 30 minutes, hut she could recallno further details.Babb also testified that about a week alfter the aboveconversation she had another conversation with Pridgen.This time he called her into his office where he asked her ifshe had made any decision on whether she was oin tovote for Respondent or for the Union. She replied that shehad not made up her mind. Additionally, Pridgen asked herif she had signed a union card but she demurred h b askingPridgen where he had heard that. IlHe responded that he hadheard a rumor and repeated his question concerningwhether she had signed a card. She never specificalb re-sponded. During the course of the same conversation,which Babb testified lasted about 10 minutes. Pridgen saidthat if the Union got in "we" were just all going to bewithout a job. Pridgen also asked Bab i she was for thecompany to talk to some of the employees whose unionposition Pridgen was uncertain of because he felt that an-other employee might be more persuasive than a manager.Pridgen in his testimony recalled talking to Babh outsidethe store in May but testified that it was in connection withher job performance. Initially, he denied that the Unionwas even mentioned by either himself or Babb in that con-versation, but subsequently in his testimony he admittedthat he had talked to Babb about the Union at some time.However, he denied the specific remarks attributed to himby Babb. Pridgen also recalled having another conversationwith Babb in his office but he could not recall their conver-sation or whether the Union was mentioned in it. Hle diddeny, generally, asking any employees whether they hadsigned a union card, and likewise generally denied tellingany employees that if the Union got in they would all beout of a job.Although I have found Babb demonstrated some confu-sion with respect to the remarks she attributed to Del-champs as related previously, her testimony with respect tothe comments of Pridgen was more emphatic. Weighing hertestimony against that of Pridgen I must accept Babb's. Igenerally found Pridgen to be unconvincing, and his failureto recall any of the details of his second conversation withBabb undermines his general denials of the comments at-tributed to him by Babb in that conversation. Moreover.Babb's testimony is bolstered by the credited testimony ofLevins which establishes that Pridgen was not above ques-tioning employees about the Union or issuing threats aboutit. Accordingly, I find, as alleged. that Respondent throughPridgen did coercively interrogate employees regardingtheir union activit3and threatened employees with loss ofemploy ment if they selected the Union. Such conductclearls violates Section 8(a)( ) of the Act.Ihe General C(ounsel contends and the complaint so al-leges that Respondent, through Store Manager Pridgen onor about June 9 in store 34, restricted an employee's move-ments swithin the store and prohibited the conversations ofthe employee with other employees because of said employ-ee's support of the Union. The evidence to support thisallegation was presented in the testimony of James C.Akins. an employee in store 45 at the time. Prior to June 9Akins had been an ardent supporter of the UInion and dis-played his union support at work by wearing several "VoteYes" buttons and also a button with the UInion's name onit. :Further, subsequent to Jul 17. 176. when he firstsigned a union authorization car( he frequentl> displayedthe name of the I[nion on a shirt "pocket-saver," an itemused to protect the pocket rorm soiling rom frequent inser-tions and remosvals of pens and pencils. According to Akins,on June 9. after attending a meeting at which a manage-ment representative spoke about the Union, he changed hismind and decided to support Respondent on the unionquestion. lie commLunicated that Decision to Joel Swanson.Respondent's vice-president. Subsequently Akins went tostore 34 and during worktime advised at least three employ-ees there, two in the wareroom and one in the breakroomof his decision to "forget the Union."That evening, after a discussion with Union Representa-tive Darrell Johnson, Akins again changed his mind andreverted back to a position of union support. Ilohseser. hedecided that he would continue to allow Respondent's rep-resentatives to think he was supporting Respondent. Ac-cordingl. the tfllowing morning he went to store 34 andasked Manager Pridgen tor a "Vote No" button. Pridgenwas out ot such buttons so Akins printed a "Vote No" signon a piece of paper and pinned it to his shirt. l'hereafter hewalked through the store and into the breakroom, tellingemployees along the way who knew him that in spite of the"Vote No" sign he was still supporting the Union and thathe was going to show Pridgen how he could be fooled byjust changing signs. lite left the store but returned later totalk to employee I)on Batwell on Batwell's lunch period.On this occasion, continuing his subterfuge, Akins askedPridgen what he should tell the employees to get them tosupport Respondent. Pridgen told him to tell them ofstrikes. fees, and fines. With respect to Batwell. Pridgen toldAkins not to make him angry because he was "real strongfor the Union." Pridgen himself entered the Akins discus-sion with Batwell in the hreakroom. Akins left the break-room first and saw Union Representative Don Williams inthe store. Still wearing his "Vote No" sign, and still con-tinuing his farce. Akins returned to the hreakroom andasked Pridgen if he wanted to see Williams' face when Wil-liams saw the "Vote No" sign on Akins. Pridgen replied hedid not want to miss it, and the two proceeded to the frontof the store where Akins confronted Williams and upbraid-ed him for "l ing" to Akins all along about the Union.Willianms, alert to Akins' charade, went along with it.Shortl thereaftter Akins left the store.373 DI) (lISIONS ()1: N I IONAI. ABOR REL.ATIONS BOARI)In mid-afternoon Akins returned to store 34."' This timePridgen told Akins to tell the employees that the lUnion hadlost, that it only had It) percent of' the vote. Akins testifiedthat he suspected that Pridgen at this time knew aboutAkins subterfuge, so Akins returned to the front of the storewhere he saw Union Representative Williams, who also hadreturned to the store. Pridgen came to the front of the store.and Akins took off his 'Vote No" sign and put back on a"Vote Yes" button telling Pridgen "ThItt's just like theCompany's been fioling me for months now." Akins testi-fied that Pridgen was angered but did not say anything.Akins then went to the frozen food section of the store andbegan to talk to an employee there. Pridgen approachedand told Akins to leave the man alone, that he had work todo. According to Akins, he responded "You've been lettingme talk to employees all day long, now why all of a suddensince I've got a 'Vote Yes' button I can't talk to them'?"Pridgen's only response was "ie's got work to do."Akins then walked down the produce aisle with Pridgenbehind him. As Akins approached employee Ray lender-son and when Henderson saw Akins "Vote Yes" button,Henderson jokingly said "Vote No. Vote Yes, Vote No."Pridgen, still angered, called Akins a lying son-of-a-bitchand closely followed Akins until he left the store.Pridgen did not testify regarding any of the foregoingtestimony of Akins. Akins' testimony is credited.Respondent argues in its brief that the evidence is insutffi-cient to establish that Pridgen knew and allowed Akins totalk to on-duty employees during the time Akins was pre-sumed to be supporting Respondent. In this regard Respon-dent points out that those places that Akins talked to em-ployees in the store on the day in question were innoncustomer access areas the produce room and meatpreparation room. Pridgen was not present in either loca-tion at the time Akins talked to the employees and couldnot stop what he did not know was taking place. The onlytime that Pridgen himself was present in customer areaswhen Akins talked to on-duty employees Pridgen askedAkins to stop, but even then Pridgen did not ask Akins toleave the store. Accordingly, Respondent's brief argues thatthe record does not support a conclusion that Pridgen waspermitting the store rules' be broken in order for prore-spondent discussion to be had.Contrary to Respondent's argument, and particularly inthe absence of testimony from Pridgen on the point. I be-lieve a conclusion is warranted that Pridgen, believingAkins was spreading the "Vote No" gospel, allowed Akinstime to talk to on-duty employees. It is true that Pridgenwas not in the certain areas when Akins talked to employ-ees on duty in those areas, but I believe an inference mayfairly be drawn based on a number of factors that Akins'activities and discussions in the store were with Pridgen'sknowledge and consent. First, in this regard, is Pridgen'sinstructions to Akins as to what to tell the employees. Quiteclearly Pridgen was using Akins' presence and his "changeof heart" to carry support for Respondent and, given theinordinate amount of time Akins was spending in the storem0 Akins was able to make several visits to the store because it was his dayoff.H1 The record does not establish the existence of any "o-solicitation"rules.that day. Pridgen could well expect him, absent instructionsto the contrary, to talk to employees on as well as off duty.Secondly, it cannot be mere coincidence that Pridgen's in-attention to Akins' discussions with on-duty employeesended with Akins' reversion to his "Vote Yes" button. Itwas only at this point that Pridgen became concerned withthe possibility Akins was talking to on-duty employees. Fi-nally, and most revealing, however, was Akins' accusationexpressed to Pridgen that Pridgen had allowed him to talkto employees all day until he changed to a "Vote Yes"button, an accusation that Pridgen failed to deny at thattime or at the time of the hearing herein. Considering theforegoing. I find and conclude, as alleged by the General('ounsel. that Respondent restricted Akins conversationswith other employees in its store 34. as well as his move-menits, by fillowing him alter he changed his "button," notbecause of his hampering cmployees' work, but because ofAkins' reversion to a position of union support. I thereforefind such action to constitute inlerlerence, restraint, andcoercion of employee rights and to be violative of Section8(a;)( I ) of the Act.4. The alleged 8(a( I) violations by Assistant ManagerRejczykAssistant Store Manager Betty Rejczyk is alleged to haveinterrogated employees regarding their union activities onthree separate occasions. Thus. Elizabeth Babb testifiedthat about 2 weeks after the conversation she had withPridgen outside store 34, as related above, she talked toRejczyk in the breakroom at store 34. There Rejczyk in-fiormed Babb she had some questions she wanted to ask her.Rejczyk proceeded to ask Babb if she had ever belonged toa union, whether her father or mother belonged to a union,and finally, whether her in-laws belonged to a union. Babbtestified that Rejczy k recorded in a notebook Babb's re-sponses to each questiotn and at one point told Babb thatshe hated to ask the questions but that she was told to doso. At the conclusion of the questioning Rejczyk askedBabb to give Rejczyk any union literature Babb might re-ceive by mail. Babb refused, however, saying that to do sowould make her feel like a "pimp."Rejczyk in her testimony could not recall having a con-versation in the breakroom with Babb about the Union norcould she recall asking Babb if Babb had ever belonged to aunion. However, she specifically denied asking Babb aboutthe union affiliation of her relatives or requesting Babb togive her union literature. I credit Babb's testimony overthat of' Rejczyk. Babb's testimony was sufficiently detailedto suggest accuracy and was too emphatic to have been theresult of misinterpretation. Moreover, Rejczyk admittedthat she did ask several employees about where their hus-bands or wives worked and recorded their answers. Al-though she denied she had been instructed to ask the ques-tions or record the answers, she admitted that a purpose of'the questions was to ascertain whether it would "do anygood" to present Respondent's antiunion arguments to cer-tain employees.Former employee Levins also testified about questioningby Rejczyk on or about May 18. According to Levins. Rej-czyk around 7 p.m. on that date asked Levins near the front374 375office in store 34 what l.evins wanted Respondent to dlo lorher. where her husband worked. and if levins' husband wasin a union. Rejczyk wrote down I.evins' answers. O()ther em-plosees present. according to evins. were Ann Beats. lo-ise Beats. Marion Chambers. and Scott (allowa.Rejczyk did not deny Levins' testimony as to the tlrego-ing questioling. No legitimate basis \was presented bh Re-spondent for the questions by Rejczyk of Babbs and l.evins.Respondent contends Rejczyk's questions were friendly andnoncoercive and therefore not violative of the Act. Whilethe record suggests a generally friendly employee comple-ment, the record does not establish any significant friend-ship on the part of RejczNk to Babb and Levins that wouldtend in any respect to diminish the tendency of Rejczyk'squestioning to have a coercive impact on employees. In anyevent. the Board has held that the coercive effect of numer-ous interrogations is not necessarily lessened by whateverpersonal relationship exists between the questioned enn-ployee and the interrogator or because the interrogationarose out of a casual conversation. AbheA Corporation-Engi-neered Products Division, 162 NLRB 328 (1966): Arkan.easGrain Corporation, 160 NLRB 309 (1966): lI.ittl RockHardboard Company. 140 NLRB 264 (1962). The Ialct re-mains that Rejczyk's questioning of employees was system-atic with no legitimate basis for the questioning expressedto the employees and no assurance against reprisals. Ac-cordingly. I find Rejczyk's questioning of Babb and l.evinswas violative of Section 8(a)( I).Other questioning by Rejczyk concerning the Union wastestified to by Marion Chambers. Chambers related that onan evening in March she and Rejczyk were together in theoffice at store 34 when the subject of the union arose. Rej-czyk. according to Chambers. asked how many people"they" had signed up fobr the Union in Mobile. and addedshe knew how "we had it" for store 34. Chambers re-sponded that they had enough for an election, and then thesubject changed. On another occasion in late April Cham-bers heard Rejczyk ask employee Ralph Rowley how hewas going to vote in the union election. Rowley respondedthat he did not know, and Chambers told Rowley to tellRejczyk that he was going to vote for the Union. Rejczykthen asked Chambers what she had against Respondent. Inthe ensuing conversation which continued as Rejczyk andChambers went to the breakroom together. Chambers ex-plained that "harassment" was the basis for her oppositionto Respondent. Rejczyk asked Chambers to explain, andChambers then referred to the Susie Johnson situation.2Rejczyk replied, "Well, you signed a card before what hap-pened to Susie."Rejczyk in her testimony admitted talking to Chambersregarding employees signing up for the Union in otherstores in Mobile but her version has it that she only advisedChambers that Chambers should find out how many em-ployees were signed up in Mobile for her own sake so shewould know what was going on in other stores. Rejczykdenied she asked anybody how they were going to vote. Shedid recall the conversation with Chambers in which she2 Johnson was discharged by Respondent on August 16, 1976. and wasthe discriminates involved in the case reported at 232 NLRB 168 (1977).admittedl\ asked ('hambers s hat she had against Respon-dent. and she also admiltted in sustance ('hambers' reflr-ence to Susie Johnson's case and Rejcz.k's response. I haxelfund (hamhers to he a reliable witness Nwhose testimonywas not contradicted in substantial part hb Rejczsk. Ac-cordingly. I credit Chambers' ersion o the remarks andquestions of RejIcNk directed to ('hambers as well as toRowle, .In addition to the unlawful interrogation of (Chambers.the General Counsel contends that the assertioin of Rejcz kto ('hambers that ('hambers had signed a union card priorto the Susie Johnson discharge conveed the impressionthat Respondent had employee union actixit under sur-veillance. Respondent's brief did not specifically addressthe point but generally characterized the commnents of Rej-czyk, based on its version of the evidence. as uncoerciveand innocuous. I concur with the position of the GeneralCounsel. While ('hambers was admittedly an outspokenunion advocate. the record reveals no evidence establishinga basis for Rejczb k's knowledge that ('hambers had signeda card tor the Union prior to Susie Johnson's discharge.Although the record does reflect that almost all store 34employees were union supporters, it does not show at whatpoint in time the Union reached that degree of support atthat store. It was not until December 18, 1976. some 4months after Susie Johnson's discharge that Respondentwas advised of the names of members of the Union's orga-nizing committee, including Chambers. Under these cir-cumstances I ind Chamber might reasonabl, have con-cluded that Rejczyk's knowledge its to Chambers signing aunlion card prior to Joh nson's discharge was acqllired sur-reptitiousl and. in the absence of explanation. unlawfully.I therefore find that ReJczsk's comment to Chambers hadthe tendenc to create the impression that Respondent didhave the employees' union actiities under surveillance. Ac-cordingly. I conclude that Respondent violated Section8(a( I ) of the Act in this regard. I further find that Rejczyk'squestioning Chambers regarding the number of cardssigned for the Union in the Mobile stores and questioningRowle) how he was going to ote also amounted to unla-ful interrogation in violalion of Section 8(a)( I) of the Act.5. The remaining 8(a) 1 ) allegationsJames C. Akins testified that about December 18. 1976.he had a conversation with Store Manager Neal Butler,store 46. as Butler. who was being transferred to anotherstore. was in the process of telling the store employeesgoodbye. Akins posed the question to Butler of who Butlerthought would be the new assistant store manager. Butlerreplied. according to Akins "Well, you know, you probablywould have made it if you hadn't been for the Union sostrong." Akins responded that he imagined he would havebeen. Nothing else was said. Butler was not called as awitness to contradict Akins' testimony.The General Counsel argues that Butler's statement wascoercive and violative of Section 8(a)( 1 ). Respondent arguesthat even if Butler's statement would constitute a violationof Section 8(a)( I ). a conclusion not conceded, the evidencedid not sufficienth show that the statement occurred withinthe 6-month period prior to the filing of the charge and,I)EI.('HAMPS. IN(' l)t.('ISI()NS ()1 NHOI()N%1, I.ABOR RI.AIlIONS BOARI)thus, complaint thereon was barred hby Section 10)(h) Of theAct. ' In support of this contention Respondent points toAkins' testinmonl on cross-examination when he concededthat he was rot even sure in what monrth Butler made thestatement he attributed to him. Akins testified that he en-erally made notes about cverCts at work that he thoughtwere important and dated them. lie also testified that theDecember 18 date came from his notes. lowever. it is clearthat Akins had no real independent recollection of the dateof Butler's statement. and his testirnonN was not substanti-ated by introduction of his notes as a past recollection re-corded. Accordingly. I am not persuaded that the recordadequately establishes that Butler's statement was madewithin the 10(h) period. I therefore conclude that no findingof a violation of the Act may be premised upon Butler'scomment."Employee William Ditto testified that in March he had aconversation regarding the Union with Assistant StoreManager Jernigan in the store 46 hreakroom. Ditto re-marked to Jernigan that it would be good if "we" (the em-ployees) had a union "in the store." Jernigan's brief re-sponse was, according to Ditto, that if they got a union inthere he would just "write us up" three times and "thatwould be it." Ditto testified that at that time Respondenthad no progressive system of discipline ending in termina-tion following written warnings. The General Counsel con-tends that the remarks attributed to Jernigan by I)tto con-stitutes a "threat" of "strict en rcement of disciplinaryrules and loss of employment if the Union were to representthe employees."Respondent's version of the matter was asserted throughthe testimony of Jernigan and employee Charles Grant,who was also present during the remarks in the hreakroom.Jernigan testified that as he came into the breakroom theemployees were discussing the Union and Ditto stated toJernigan. "I heard that if the Union came in if I got wroteup three times I'd automatically be fired." Jernigan repliedonly that he did not know, that it could be dependent uponwhat the contract said. He added that he had a cousin thatworked in a union store in Miami and their contract pro-vided that if a person "wrote" up three times for the sameoffense they would automatically be fired. EmploeeGrant's testimony corroborated Jernigan's. I have previ-ously found Jernigan to be a credible witness. tHere he iscorroborated by Grant, who not only appeared to be a can-did witness but also a disinterested one. Accordingly, ISec. 1 0(b) of the Act provides in pertinent part:[N]o complaint shall issue based upon any uniair labor practice occur-ring more than six months prior to the filing of the charge with theBoard and the service of a copy thereof upon the person against whomsuch charge is made....Even i I were to find thai the comment was made within the t0b)period. I would find no violation of the Act based thereon. This is because itis couched in speculative terms and reflects no specific "inside" information.Further. Akins conceded in his testimony that Butler was "pro-union" and.in any event, had nothing to do with promotions. Under these circumstances.I conclude that Akins could have recognized that Butler's remark was simplythe expression of the personal view of one who sympathized with the Union,even though the remark may have occurred in the context of other iolationsof the Act by Respondent ound herein. Cf. Las egas Sun, 209 N.RB 240(1974).credit Jeriligan and (irault and conclude that no unlawfulthreats were made to l)itto by Jernigan.( .l all'egd (ao)(3) i/ollfiooSI. The alleged change and reduction in hours of MiranmAnn Beat\Miram Ann Beaty was employed by Respondent at itsstore 34 as a bookkeeper and cashier since 1968. At allrelevant times herein she worked on a part-time basis. Thecomplaint alleges that during the week of April II and lor aperiod of 3 weeks thereafter Respondent changed and re-duced the work hours of Beaty because tf her union activi-ties and sentiments in violation of Section 8(a)(3).Beaty signed a union authorization card on July 16. 1976.She was listed n the Union's organiz.ing committee in theletter sent to Respondent in December 1976. Also, she testi-fied in behalf' of the Union in the unfair labor practice pro-ceeding involving Respondent in December 1976 as wellas in a representation case hearing involving Respondentand the Union in March 1977. Thus, Beaty's union sup-port was clear to Respondent at all relevant times.Beatv testified that about 2 weeks before former StoreManager ddie Holmes left store 34 (around the last ofMarch) her hours were cut from 20 hours per week to 18hours, although the time of her work, generally afternoons,was not changed. She continued to work such hours untilabout 2 weeks after Pridgen became manager, about 4weeks in all. Pridgen then changed her hours to mornings,explaining that he wanted his bookwork done in the morn-ings. Beaty testified that Pridgen's new schedule put herback to 20 hours per week. Nevertheless, according toBeaty, in practice she did not get her full 20 hours per weekbecause when she finished her bookkeeping early she wassent home. That practice lasted for about 3 weeks untilBeaty complained to Assistant Store Manager Rejczyk. Af-ter her complaint she testified she began to get her full 20hours per week.On cross-examination Beaty admitted that in Januaryand February she sometimes worked more and sometimesless than 20 hours per week. She further admitted that whenPridgen changed her schedule to mornings he had allowedher to come in at 8 a.m. rather than 7 a.m. when the otheremployees came in order to accomodate a babysitting prob-lem she had. Moreover. Beaty testified that in April sheprobably worked more hours than in February or March,and the increase was due to Pridgen assigning her morehours after inquiring of her if her "health" would permit itand after she had responded "we can try it."Respondent, through the testimony of Pridgen, deniedthat Beaty had suffered any cut in hours. In support of thistestimony Respondent introduced a compilation of Beaty'shours of work on a weekly basis from January I throughMay 7. That compilation shows that Beaty worked 20.3hours for the week ending March 19 and 19.8 hours for theweek ending March 12. This represents the 2-week periodprior to the time Pridgen assumed managership of Store 34232 NLRB 168 1977).5t Case 15 RC 6068.376 DE.I.(HAMPS. INC.on March 20. For the 3-week period after Pridgen becamemanager the compilation shows Beats worked 23.9 hoursfor the week ending March 26, 17.8 for the week endingApril 2. and 19.6 for the week ending April 9. For the pe-riod alleged in the complaint herein. i.e.. the 3 weeks fol-lowing April I 1, the compilation shows Beaty worked 23.5hours the week ending April 16. 19.0 hours for the weekending April 23 and 20.2 hours for the week ending April30.'Lastly, the compilation shows also that Beats's hoursvaried from week to week in January and Februar bhutwere generally slightly above 20 hours per week.Pridgen admitted changing Beaty to morning hours huttestified it was consistent with the practice of the otherstores in which he had worked. In this regard he testifiedthe bookkeeping was done in the mornings to enable aquicker bank deposit in order to avoid having excess cash inthe store.While Respondent's compilation of Beaty's hours showssporadic drops below 20 hours per week in March andApril, such drops from a timing standpoint are not consis-tent with either Beaty's testimony or the allegations of thecomplaint. On the contrary, she averaged working morethan 20 hours per week for any given consecutive 3-weekperiod in March or April. I am not therefore persuaded thatBeaty suffered any significant cut in hours Moreover. evenassuming the establishment of a slight cut in weekly hours.I would find no evidence of a csual connection withBeaty's union activities. The alleged "cut" in hours waslong after Respondent was first aware of Beaty's unionsympathies and long after her testimony in the previousunfair labor practice case. Moreover, even Beats admitsthat Pridgen wanted to increase her hours if her "health"permitted and she agreed to "try it." Finally, even thoughPridgen did change her schedule from afternoon to morninghours he sought to accomodate her with respect to herbabysitting problem. All of this is not in any way indicativeof discriminatory action. Accordingly, I find that the recorddoes not establish by a preponderance of evidence the8(a)(3) violation alleged with respect to Beaty.2. The alleged discriminatory change in the workschedule of James C. AkinsThe complaint alleges that Respondent violated Section8(a)(3) of the Act on and after April 25 by assigning JamesC. Akins to, and requiring him to work, a different workschedule. Akins, as has already been noted herein, workedin store 45. Akins had signed a union authorization card inJuly 1976 and had solicited other employees to sign suchcards. He wore "Vote Yes" buttons in his store beginningaround the time in April when the Union filed its petitionseeking an election in the multistore unit. However, hisunion sentiments were well known to management as earlyas December 1976 when his name appeared on the Decem-ber 18 letter or "petition" to Respondent naming him.among others, as being on the Union's organizing commit-tee. Moreover. he testified he started wearing his "pocketsaver" with the Union's name on it in his store shortly afterhe signed a union card in July 1976.Akins testified that about April he experienced a changein his work schedule. Whereas he had customarily beenreporting for work at 7 a.m. on Thursdays, Akins was there-after required to report at 5 a.m. in order to wax the store'sfloors. Ile had not previously been required to wax floorssince that had been done during regular store hours by an-other employee using a wax that required hutting or polish-ing. ThG earlier start of Akins' Thursday shift resulted in acorresponding earlier quitting time for him. Akins sufferedno reduction in the total number of weekly hours worked asa result of the schedule change nor did he suffer any' loss ofpay. On the contrary, his pa' was increased because hereceived a premium hourl rate for the 2 hours he came inearly on Thursdays prior to the general opening of the storeat 7 a.m.The General Counsel argues that since Akins was astrong union advocate whose union position was known tomanagement and since his schedule change shortl) fl-lowed his wearing of the union buttons, it must be clearthat the change was discriminatorily motivated. Respon-dent. based also on Akins' testimony, claims that Akins'schedule change was prompted by legitimate business needsand was not discriminatorily motivated. In this regard.Akins testified that under Respondent's old waxing systemwax was applied and buffed during the day when the storeswas open to customers and at some inconvenience to thecustomers. Uinder the new system such inconvenience w\asavoided by cleaning and preparing the floors on Wednes-day evenings with Akins and another employee coming inon T'hursday mornings at 5 a.m. to apply two coats of aself-polishing w;ax l hich required no buffing. The two coatswere applied and were allowed to dry prior to the storeopening.I find nothing in the timing of Akins' schedule change tosuggest that it was discriminmltorilv motivated. His unionsympathies were well known to management severalmonths before the change took place. While he did inspiresome animosity from Priden as a result of his switchingback to a prounion position after misleading Pridgen. as setforth in detail herein. that animosity arose substantially af-ter the schedule change alleged here to be discriminatory.As a result there is nothing to indicate that the schedulechange wias retaliator, or even detrimental to Akins. Hemade no complaints about the change at any time, andthere is nothing in the record to establish that Respondentwould anticipate that Akins would find the change objec-tionahle. There was also no showing that the work wasmore arduous or otherwise undesirable. And finally, therewas no evidence that Akins' selection for the change, asopposed to some other employee, was discriminatory.Akins himself testified that another employee's schedulewas also changed so that that employee. Raines, couldcome in with Akins to apply the self-polishing wax. Raineshad not been shown to be a union supporter known to man-agement. The change also required an assistant store man-ager to report for work with Akins and Raines. It is highlyunlikely that Respondent would have inconvenienced itsown management by requiring an assistant store managerto come in early I day a week simply to inconvenience aunion advocate, if indeed he was inconvenienced, a fact therecord does not reveal. Considering all the foregoing, I ampersuaded that the General Counsel has failed to establishby' a preponderance of evidence that Respondent violated377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) and () of the Act with respect to Akins'schedule change.CON('CLUSIONS ()F LAWI. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By unlawfully interfering with, restraining, and coerc-ing employees, as fund herein, by interrogating them re-garding their union sentiments. by creating an impressionof surveillance of employee union activities, by threateningemployees with a loss of employment and a refusal to sign acontract with the Union if the employees selected a unionto represent them, and by restricting an employee's conver-sations and movements within its stores, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent did not violate Section 8(a)(3) or () ofthe Act with respect to its actions in regard to employeesMiram Ann Beaty or James C. Akins.6. The General Counsel has not established by a prepon-derance of evidence that Respondent has violated the Actas alleged in the complaint except to the extent noted inparagraph 3 above.Timl RMIEI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionnecessary to remedy the unfair labor practices and to effec-tuate the policies of the Act, to include the usual posting ofappropriate notices." In my opinion, since the unfair laborpractices found herein affected employees of more than oneof Respondent's 17-store unit in Mobile and Baldwin Coun-ties, and since there appears to be a close association be-tween employees in that group of stores, effectuation of thepolicies of the Act will best be achieved by requiring Re-spondent to post notices to employees at all its stores lo-cated in Mobile and Baldwin counties. Alabama. TheBoard previously found that a posting in Respondents 17stores was appropriate to remedy the previous unfair laborpractices which the Board found Respondent committed.Delchamps, Inc., 234 NLRB 262 (1978).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:1" Respondent's brief contends that certain evidence regarding misconductby the Union, which was rejected by me at the hearing, precludes the issu-ance of a remedial order in this case. Respondent relies in this regard uponHerbert Bernstein. Alan Bernstein, Laura Bernstein, a co-partnership d/b/aLaura Modes Company, 144 NLRB 1592 (1963). 1 find the cited case inappo-site as the Union's conduct there warranted issuance of a complaint whichwas settled prior to the hearing. Here the charge filed by Respondent on theUnion's alleged misconduct was dismissed and no complaint was ever issued.In addition, in the Laura Modes case the Board withheld a bargaining orderremedy, only, and did find a remedial order necessary to remedy the employ-er's Section 8(a)( I violations notwithstanding the Union's misconduct.The Respondent, Delchamps, Inc., Fairhope. Mobile,and Spanish Fort, Alabama, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Interrogating its employees about their union mem-bership or sympathies or the union membership or sympa-thies of their relatives.(b) Creating the impression that the union activities of itsemployees are under surveillance.(c) Threatening its employees that it would refuse to signa collective-bargaining agreement with Retail Clerks UnionLocal No. 1657, AFL CIO, R.C.I.A.. or any other labororganization which the employees might select to representthem in collective bargaining.(d) Threatening its employees that they would lose theiremployment if they selected Retail Clerks Union, Local No.1657, AFL-CIO, R.C.I.A., or any other labor organizationto represent them in collective bargaining.(e) Unlawfully restricting the movements and conversa-tions of its employees within its stores in order to interferewith, restrain, or coerce its employees in the exercise oftheir right to self-organization.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization: to form, join, or assist the above-named Union. or any other labor organization, to bargaincollectively through representatives of' their own choosing:and to engage in other concerted activities for the purposeof collective-bargaining or other mutual aid or protection,or to retrain from any or all such activities.2. Take the following affirmative action which will effec-tuate the purposes of the Act:(a) Post at each of' its stores in Mobile and BaldwinCounties. Alabama. copies of the attached notice marked"Appendix."'l Copies of said notice, on forms provided bythe Regional Director for Region 15, after being dulysigned by Respondent's representative, shall be posted by itimmediately upon receipt thereoft; and be maintained by ittor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 15. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.11 Is F:URliER ORDERIIFD that the complaint as amendedbe, and it hereby is, dismissed in all other respects.1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order shall, as provided in Sec. 102.48 of theRules and Regulations, he adopted b) the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.'9 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Fnforcing an Order of the Na-tional .abor Relations Board."ORDER's378